     Case 2:19-cv-00262 Document 132-2 Filed on 03/01/21 in TXSD Page 1 of 36




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

MATTHEW ROPPOLO, et al.,                §
                                        §
                   Plaintiffs,          §
                                        §             Civil Action No.
v.                                      §               2:19-cv-262
                                        §
LANNETTE LINTHICUM, et al.,             §
                                        §
                   Defendants.          §


            PLAINTI       S MOTION TO APPROVE SETTLEMENT



                                 Exhibit 1
                          Settlement Agreement




                                       003
      Case 2:19-cv-00262 Document 132-2 Filed on 03/01/21 in TXSD Page 2 of 36




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                   CORPUS CHRISTI DIVISION
 MATTHEW ROPPOLO, ET AL.,
      Plaintiffs,

 v.                                                          C.A. No. 2:19-CV-00262

 DR. LANNETTE LINTHICUM, ET AL.,
       Defendants.



               AMENDED PRIVATE COMPROMISE AND SETTLEMENT AGREEMENT

         Subject to Final Approval, the following is a Compromise and Settlement Agreement

(“Agreement”) between Plaintiffs Matthew Roppolo, Victor Valdez, Da-Na Allen, and Johnny

Cook, individually, (collectively referred to as “Plaintiffs”), and the Texas Department of Criminal

Justice, including employees in their official capacities, (“TDCJ”), The University of Texas Medical

Branch at Galveston, including employees in their official capacities, (“UTMB”), and members of

the Correctional Managed Health Care Committee in their official capacities (“CMHCC”)

(collectively referred to as “Defendants”) set forth below. If, for any reason, the Court does not

provide Final Approval, then this Agreement and all terms and provisions are void, and neither

this Agreement nor any term or provision of this Agreement may be enforced against the Parties

or used in any subsequent pleading, motion, hearing, trial, or legal proceeding as evidence, an

exhibit, or for precedential value of any kind.

                                              RECITALS

         WHEREAS, Plaintiffs originally filed suit on September 11, 2019, and filed a motion for

class certification in this case on October 4, 2019. Dkt. Nos. 1, 6. Plaintiffs brought suit (hereafter

referred to as the “Lawsuit”) against Defendants under 42 U.S.C. § 1983, the Americans with

                                                   1

                                                  004
   Case 2:19-cv-00262 Document 132-2 Filed on 03/01/21 in TXSD Page 3 of 36




Disabilities Act, and the Rehabilitation Act. Plaintiffs sought injunctive relief requiring all Texas

inmates diagnosed with Chronic Hepatitis C Virus (HCV) to be treated with Direct Acting Antiviral

(DAA) medications;

       WHEREAS, Defendants filed a motion to dismiss Plaintiffs’ claims on February 10, 2020

and responded to Plaintiffs’ motion for class certification on March 4, 2020. Dkt. Nos. 48, 58.

Briefing is completed, and these motions are pending before the Court. Dkt. Nos. 69, 71, 81;

       WHEREAS, discovery has been ongoing since the filing of this Lawsuit with both Parties

conducting depositions and written discovery. See Dkt. No. 82 (Defendants’ motion to stay

detailing discovery efforts);

       WHEREAS, Defendants deny the allegations of the Lawsuit, deny all allegations of

wrongdoing and liability, and deny any causation of harm or damage to the Settlement Class, as

defined below;

       WHEREAS, Plaintiffs and Defendants recognize the outcome of the Lawsuit is uncertain,

and pursuing the Lawsuit to judgment would entail significant risk, cost, and delay, and

Defendants contend their resources are limited by legislative appropriations;

       WHEREAS, mediation occurred on September 2-3, 2020, with former Texas Supreme

Court Chief Justice Thomas Phillips as mediator. Dkt. No. 102. The Parties successfully reached

an agreement in principle at the conclusion of mediation;

       WHEREAS, the Parties have now agreed to a full settlement of the claims asserted by

Plaintiffs on behalf of the putative Settlement Class, including an agreement to resolve Plaintiffs’

claim for attorneys’ fees and costs and all other terms necessary for a settlement of the Lawsuit,

subject to Court approval;


                                                 2

                                                005
   Case 2:19-cv-00262 Document 132-2 Filed on 03/01/21 in TXSD Page 4 of 36




       WHEREAS, the Parties desire to compromise all claims for injunctive, equitable, or

declaratory relief that were asserted or could have been asserted based upon the facts alleged

in the Lawsuit by Plaintiffs on their own behalf and on behalf of all members of the putative

Settlement Class, including all claims addressed in Plaintiffs’ complaint;

       WHEREAS, Plaintiffs, by and through Class Counsel, have made a thorough investigation

of the facts and circumstances surrounding the allegations asserted in the Lawsuit, engaged in

discovery and investigation of the Plaintiffs’ claims, and considered the law applicable to the

claims asserted in the Lawsuit, including the defenses that Defendants would likely assert, and

concluded after carefully considering the facts and applicable law, that it is in the best interest of

the Settlement Class, as defined below in paragraph 1, to enter into this Agreement to avoid the

uncertainties of continued litigation and to ensure a benefit to Plaintiffs and to the Members of

the Settlement Class;

       WHEREAS, Defendants, by and through their counsel, have concluded that settlement is

desirable to avoid the time, expense, and inherent uncertainties of defending protracted

litigation; to avoid further disruption of Defendants’ duties due to the pendency and defense of

the Lawsuit;

       WHEREAS, Plaintiffs’ counsel recognize the risks and costs of prosecution of this Action,

and believe that it is in Plaintiffs’ interest, and the interest of all Settlement Class Members, to

resolve this Action, and that the proposed Settlement is adequate, fair, and reasonable, and

provides significant benefits and is in the best interests of the Settlement Class;




                                                  3

                                                006
   Case 2:19-cv-00262 Document 132-2 Filed on 03/01/21 in TXSD Page 5 of 36




       WHEREAS, significant arm’s length settlement negotiations have taken place between the

Parties, and, as a result, this Agreement has been reached in good faith by all Parties, without

collusion, and subject to the approval of the Court;

       WHEREAS, the Parties agree that this Agreement shall not be deemed or construed to be

an admission or evidence of any violation of any federal or state statute, rule or regulation,

principle of common law or equity, or of any liability or wrongdoing whatsoever by Defendants,

or of the truth of any of the claims asserted in the Lawsuit, or elsewhere, but that nothing herein

shall prevent Plaintiffs from enforcing the terms of this Agreement; and,

       WHEREAS, the Parties agree that the certification of the Settlement Class in connection

with this Agreement shall have no bearing on the question whether the claims asserted by

Plaintiffs are or were appropriate for class treatment in the absence of settlement.

       NOW, THEREFORE, it is hereby stipulated and agreed, by and between the Plaintiffs and

the Defendants, in consideration of the agreements, promises, and covenants set forth in this

Agreement, acting in good faith and subject to the approval of the Court pursuant to Federal Rule

of Civil Procedure 23, that all Settlement Class claims and the Lawsuit alleged against Defendants

identified herein be, and hereby are, compromised, settled, released, and discharged in

accordance with the terms set forth below.

                                          DEFINITIONS

The following terms have the following meanings:

   1. “Agreement” refers to this Private Settlement Agreement.

   2. “Chronic Hepatitis C” or “HCV” refers to the liver disease caused by the Hepatitis C virus

       that is not spontaneously resolved within six (6) months of the infection.


                                                 4

                                               007
Case 2:19-cv-00262 Document 132-2 Filed on 03/01/21 in TXSD Page 6 of 36




3. “Class Administration” includes, but is not limited to, providing notice to Settlement Class

   Members, any duties associated with securing final approval of the Agreement (including

   defense of the agreement in any appeals), ongoing future review of Defendants’ quarterly

   and biannual reports and other future associated duties of Class Counsel contemplated

   by this Agreement (such as receiving and tracking opt out requests and responding to

   questions from or otherwise providing advice to Settlement Class Members concerning

   the agreement). This definition shall not be construed to include any aspect of compliance

   monitoring not contemplated by this Agreement.

4. “Class Representatives” are Plaintiffs Matthew Roppolo, Victor Valdez, Da-Na Allen, and

   Johnny Cook.

5. “Contraindications” refers to a medical condition or factor of an inmate diagnosed with

   Chronic Hepatitis C that furnishes a reason to reasonably withhold DAA treatment

   pursuant to current, nationally-recognized, Evidence-based Guidelines upon which

   medical providers reasonably rely.

6. “Court” refers to the United States District Court for the Southern District of Texas, Corpus

   Christi Division, the Honorable Nelva Gonzales Ramos presiding.

7. “DAA” refers to the class of medications known as FDA-approved Direct-Acting Antivirals

   used to treat Chronic Hepatitis C.

8. “Effective Date” means the date on which the Court gives final approval to this

   Agreement.

9. “Eligible Inmate” includes inmates who:




                                             5

                                           008
Case 2:19-cv-00262 Document 132-2 Filed on 03/01/21 in TXSD Page 7 of 36




       a. enter TDCJ custody after September 3, 2020 and are diagnosed by one of

           Defendants’ medical providers with Chronic Hepatitis C; or

       b. are in TDCJ custody on September 3, 2020, but are not diagnosed with Chronic

           Hepatitis C by one of Defendants’ medical providers until after September 3, 2020.

The term “Eligible Inmates” includes those inmates in 9(a) or (b) who: have a life expectancy

of over one year from the date of diagnosis if they are provided DAA treatment; have a

release date from the TDCJ custody at least twenty-five (25) weeks after the virology medical

providers determine provision of DAA medication is to begin; are inmates for whom DAA

treatment is not medically contraindicated; and who do not affirmatively reject DAA

treatment. The term “Eligible Inmate” does not include those individuals no longer in TDCJ

physical custody whether by release, conditional release, parole, or any other circumstance.

10. “Evidence-based Guidelines” are guidelines for clinical practice based on well-designed

   studies upon which medical providers reasonably rely.

11. “Final Approval” refers to this Court's final approval after a fairness hearing, as required

   by Rule 23(e) of the Federal Rules of Civil Procedure, and the Court's final approval

   becoming a final judgment after post-hearing motions and/or appeal.

12. “HCV Policy” refers to the current CMHC Hepatitis C Policy B-14.13.3 and Chronic

   Hepatitis C Evaluation and Treatment Pathway as well as any superseding Policy(ies) or

   Protocol(s) promulgated by the CMHCC or the Virology Medical Providers.

13. “Inmate” refers to, for the purpose of this Agreement, a person incarcerated in TDCJ

   custody and does not include those individuals no longer in TDCJ physical custody

   whether by release, conditional release, parole, or any other circumstance.


                                             6

                                           009
   Case 2:19-cv-00262 Document 132-2 Filed on 03/01/21 in TXSD Page 8 of 36




   14. “Lawsuit” refers to the above-styled case of Matthew Roppolo, et al. v. Dr. Lannette

       Linthicum, et al., Civil Action No. 2:19-CV-00262, in the United States District Court for the

       Southern District of Texas, Corpus Christi Division.

   15. “Parties” refers to the Plaintiffs and Settlement Class Members and Defendants in this

       Lawsuit. Eligible Inmates, defined above, are not Parties to this Agreement, nor are they

       third-party beneficiaries to this Agreement.

   16. “Preliminary Approval Date” is the date on which the Court gives preliminary approval to

       this Agreement.

   17. “Protective Order” refers to the Protective Order entered in this Lawsuit on January 21,

       2020, located at docket entry number 36.

   18. “Settlement Class Members” refers to those inmates who qualify under the definition

       provided in paragraph 1 of this Agreement, infra, and includes those inmates specifically

       identified on the list attached as Exhibit 1.

   19. “Virology Medical Providers” refers to the physicians, nurse practitioners, and physician

       assistants within the HCV team of the UTMB-CMC Section of Clinical Virology, which

       provides clinical care for TDCJ inmates infected with Hepatitis C.

                                   TERMS OF THE AGREEMENT

   1. Class Definition.

   Solely for purposes of this Agreement, and subject to Court approval, the Parties agree that

this Lawsuit may be maintained as a class action on behalf of a Settlement Class Members

(“Class”) defined as all inmates in TDCJ custody who have been diagnosed with Chronic Hepatitis

C as of September 3, 2020, and, as of the date this Agreement was entered into, remain in


                                                  7

                                                010
   Case 2:19-cv-00262 Document 132-2 Filed on 03/01/21 in TXSD Page 9 of 36




custody with a diagnosis of Hepatitis C. The Parties agree Plaintiffs will submit a motion,

unopposed by Defendants as to the relief sought, asking the Court to certify the Settlement Class

as described herein, and to consist of the specific individuals listed on Exhibit 1, which will be

filed under seal.

   The Settlement Class Members are specifically listed, by inmate name and identification

number, in Exhibit 1 hereto. The Parties agree and warrant that each of them has reviewed and

investigated Exhibit 1; made their best efforts using all available resources to verify that the

inmates listed on it completely and accurately reflect the identities of all Settlement Class

Members, as the Class is defined in this agreement; and brought to the attention of the other

Party the identities of any inmates they believe may have been improperly included or excluded

from Exhibit 1. This is reflected in the Declaration of Dr. Owen Murray, attached hereto as Exhibit

2, attesting that the list of inmates in Exhibit 1 is a true and correct reflection of all inmates

diagnosed with Chronic Hepatitis C as of September 3, 2020, who, as of the date this Agreement

was entered into, remain in custody with a diagnosis of Hepatitis C. The Parties agree and warrant

that after performing this due diligence, each of them believes, as of the date of the execution of

this Agreement, that Exhibit 1 is complete and accurate. Exhibit 1 shall be appended to any

preliminary and/or final order concerning settlement approval, but filed under seal.

   Settlement Class Members shall have the ability to voluntarily “opt out” at any time up to and

after a final approval of any class settlement. Class Counsel shall assist the Court in administering

the opt-out process as discussed below. Once a Settlement Class Member completes the opt out

process, that Settlement Class Member shall be removed from the Settlement Class Membership




                                                 8

                                                011
  Case 2:19-cv-00262 Document 132-2 Filed on 03/01/21 in TXSD Page 10 of 36




for all purposes and may not opt back in. While “opting out” will preclude membership in the

class, it will not prejudice an inmate’s right to seek relief separate and apart from this Agreement.

   The Parties agree that a Settlement Class Member who is released or who is no longer in TDCJ

custody, regardless of the circumstance, shall be removed from the Settlement Class

Membership for all purposes, and his or her claims shall not be released (but their status as a

Settlement Class Member cannot be revived as part of this Agreement should they return to TDCJ

custody).

   TREATMENT

   2. Hepatitis C Metavir Fibrosis Scoring and Staging. Defendants’ Virology Medical Providers

       shall determine the Metavir Fibrosis Score referenced in this Agreement and the HCV

       Policy using the following tests:

            a. Initially, the Fibrosis Score shall be determined by the inmate’s APRI test score,

               with the following designations: APRI score of 2.0 or above, F-4; APRI score of

               more than 1 – 1.999, F-3; APRI score of 0.5 – 0.999, F-2; APRI score of less than

               0.5, F-0-F1; all subject to the provisions of 3(c) and (d).

            b. Final scoring will be determined by the Virology Medical Providers based upon

               consideration of biomarkers (FIB-4, FRT, APRI), presence of clinical or radiologic

               evidence of cirrhosis and Evidence-based Guidelines.

            c. An APRI greater than or equal to 2.0 will be followed by a liver ultrasound to rule

               out cancer and assist with staging where no other indicators of cirrhosis are

               present. This procedure must occur within 90 days of provider review and referral.




                                                  9

                                                012
Case 2:19-cv-00262 Document 132-2 Filed on 03/01/21 in TXSD Page 11 of 36




      d. Evaluations of Settlement Class Members with Metavir scores of F-0 and F-1, shall

          be made no less than every twelve (12) months.

3. Medical Evaluation and Treatment for Settlement Class Members. Pursuant to this

   Agreement and Defendants’ Virology Medical Providers’ reasonable medical judgment as

   informed by Evidence-based Guidelines, Defendants shall provide DAA medications to

   Settlement Class Members on the following schedule:

      a. All Settlement Class Members diagnosed by the Virology Medical Providers with a

          Metavir Fibrosis Score of F-4, as determined by the staging and scoring procedure

          set forth in paragraph 2(a) and (b) above, known to Defendants as of September

          3, 2020, shall be started on DAA medications no later than December 31, 2020.

          The Parties agree this deadline is subject to, and may be extended because of, the

          provisions in paragraph 5, infra.

      b. All Settlement Class Members diagnosed by the Virology Medical Providers with a

          Metavir Fibrosis Score of F-3, as determined by the staging and scoring procedure

          set forth in paragraph 2(a) and (b) above, known to Defendants as of September

          3, 2020, shall be started on DAA medications no later than January 1, 2022. The

          Parties agree this deadline is subject to, and may be extended because of, the

          provisions in paragraph 5, infra, and the treatment prioritization of Settlement

          Class Members or Eligible Inmates who are diagnosed with a Metavir Fibrosis

          Score of F-4.

      c. All Settlement Class Members diagnosed by the Virology Medical Providers with a

          Metavir Fibrosis Score of F-2, as determined by the staging and scoring procedure


                                              10

                                          013
Case 2:19-cv-00262 Document 132-2 Filed on 03/01/21 in TXSD Page 12 of 36




          set forth in paragraph 2(a) and (b) above, known to Defendants as of September

          3, 2020, shall be started on DAA medications no later than October 1, 2023. The

          Parties agree this deadline is subject to, and may be extended because of, the

          provisions in paragraph 5, infra, and the treatment prioritization of Settlement

          Class Members or Eligible Inmates diagnosed with a Metavir Fibrosis score of F-3

          or F-4.

       d. Defendants shall begin the process of prioritizing treatment of Settlement Class

          Members with a Metavir Fibrosis Score of F-1 or F-O no later than October 1, 2023,

          with the expectation of beginning treatment of all Settlement Class Members with

          DAA medications by January 1, 2028, subject to the exceptions provided in

          paragraphs 4.b and 5 infra, based on the known patient population as of

          September 3, 2020. The Parties agree this deadline is subject to, and may be

          extended because of, the provisions in paragraph 5, infra, and the treatment

          prioritization of Settlement Class Members or Eligible Inmates diagnosed with a

          Metavir Fibrosis score of F-2, F-3, or F-4.

4. Medical Evaluation and Treatment for Eligible Inmates.

       a. In recognition of Defendants’ ongoing obligation to provide healthcare for all

          inmates in TDCJ custody, all Eligible Inmates will be prioritized for treatment with

          DAA medications based on each Eligible Inmate’s Metavir Fibrosis score as

          determined by the Virology Medical Providers based on biomarkers (FIB-4, FRT,

          APRI), presence of clinical or radiologic evidence of cirrhosis, and Evidence-based

          Guidelines, in accordance with the following schedule:


                                            11

                                           014
Case 2:19-cv-00262 Document 132-2 Filed on 03/01/21 in TXSD Page 13 of 36




              i. Eligible Inmates diagnosed by the Virology Medical Providers with a

                 Metavir Fibrosis score of F-4, as determined by the staging and scoring

                 procedure set forth in paragraph 2(a) and (b) above, will be started on DAA

                 medications no later than 120 days after the date of diagnosis.

             ii. Eligible Inmates diagnosed by the Virology Medical Providers with a

                 Metavir Fibrosis score of F-3, as determined by the staging and scoring

                 procedure set forth in paragraph 2(a) and (b) above, will be started on DAA

                 medications no later than September 1, 2022, or 9 months after the date

                 of diagnosis, whichever comes later.

             iii. Eligible Inmates diagnosed by the Virology Medical Providers with a

                 Metavir Fibrosis score of F-2, as determined by the staging and scoring

                 procedure set forth in paragraph 2(a) and (b) above, will be started on DAA

                 medications no later than October 1, 2023, or 12 months after the date of

                 diagnosis, whichever comes later.

             iv. Eligible Inmates diagnosed by the Virology Medical Providers with a

                 Metavir Fibrosis score of F-1 or F-0, as determined by the staging and

                 scoring procedure set forth in paragraph 2(a) and (b) above, will be

                 prioritized for treatment with DAA medications subject to the provisions

                 in paragraphs 4.a.i-iii, supra.

      b. The Parties agree that all of the deadlines in paragraphs 4.a.i-iv, supra, are subject

         to, and may be extended because of, the provisions in paragraph 5, infra, and the




                                            12

                                          015
Case 2:19-cv-00262 Document 132-2 Filed on 03/01/21 in TXSD Page 14 of 36




          treatment prioritization of Settlement Class Members and Eligible Inmates

          diagnosed with a higher Metavir Fibrosis score.

5. Deadlines for Treatment of Settlement Class Members and Eligible Inmates.

      a. Starting January 1, 2021, and for each of the following years until this Agreement

          terminates, Defendants agree to treat annually with DAA medications at least

          1,200 inmates in total, including Settlement Class Members or Eligible Inmates

          with a Metavir Fibrosis score between F-0 and F-4. The requirements in this

          Agreement to treat Settlement Class Members or Eligible Inmates with DAA

          medications shall be suspended:

              i. For Settlement Class Members: As soon as the entire pool of Settlement

                 Class Members listed in Exhibit 1 has: (1) completed treatment with DAA

                 medications, unless medically contraindicated or Defendants are not

                 required under this Agreement to provide DAA medications under

                 paragraph 5(d), infra; (2) opted out of this Agreement; (3) refused DAA

                 treatment with DAA medications under the terms of this Agreement , or

                 refused what a reasonable medical provider would agree is a necessary

                 predicate for DAA treatment; or (4) been released from or is no longer in

                 TDCJ custody, regardless of the circumstance; and

             ii. For Eligible Inmates: The earlier of January 1, 2028, or the suspension of

                 the requirements of this Agreement pursuant to its terms for the

                 treatment of Settlement Class Members with DAA medications.




                                          13

                                         016
Case 2:19-cv-00262 Document 132-2 Filed on 03/01/21 in TXSD Page 15 of 36




      b. The deadlines for providing treatment with DAA medications to Settlement Class

         Members or Eligible Inmates in paragraphs 3-4, supra, are to be met by

         Defendants so long as the treatment is not medically contraindicated and the

         following has occurred:

         1. If a Virology Medical Provider determines that an inmate with any Metavir

             Fibrosis Score requires immediate treatment with DAA medications, nothing

             in any of Defendants’ policies or this Agreement shall be a cause for any delay

             in treatment.

         2. The Settlement Class Members and Eligible Inmates subject to the deadlines

             provided in paragraphs 3-4, supra, must attend and participate in all necessary

             diagnostic appointments and testing required prior to the provision of DAA

             medications. Should a Settlement Class Member or an Eligible Inmate refuse

             treatment or refuse to attend or participate in one or more of the required

             diagnostic appointments or tests, that inmate’s deadline to receive DAA

             medications as provided in paragraphs 3-4, supra, will no longer apply, and the

             inmate will not be eligible to receive DAA medications until the missed

             diagnostic appointment or test and any other required diagnostic

             appointments or tests are finally attended and completed. Defendants will

             make best efforts to reschedule missed diagnostic appointments or tests.

         3. The Settlement Class Member or Eligible Inmate has not: opted out of this

             Agreement; refused what a reasonable medical provider would agree is a

             necessary predicate for DAA treatment, or refused DAA treatment for Chronic


                                          14

                                        017
Case 2:19-cv-00262 Document 132-2 Filed on 03/01/21 in TXSD Page 16 of 36




              Hepatitis C; or been released from or is no longer in TDCJ’s custody, regardless

              of the circumstance.

       c. All named class representatives who have not previously received DAA

           medications will be provided with DAA medications no later than March 1, 2021.

       d. Defendants shall not be required to treat any Settlement Class Member who: (1)

           has a scheduled release date from TDCJ custody within twenty-five (25) weeks of

           the initiation of DAA medication treatment; (2) has a life expectancy of less than

           one year from the date of diagnosis if they are provided DAA treatment; or (3) for

           whom DAA treatment is otherwise medically contraindicated.

6. Dispute Resolution: If Plaintiffs’ counsel believe that Defendants have improperly denied

   a Settlement Class Member medically necessary DAA treatment, failed to comply with the

   terms of this Agreement, or enacted revisions or changes to the HCV Policy that are

   inconsistent with this Agreement, Plaintiffs’ counsel will provide Defendants’ counsel

   with written notice of potential noncompliance. The written notice is not effective unless

   it is delivered to the Office of the Attorney General at PO Box 12548, Austin, Texas, 78711-

   2548, via First-Class U.S. Mail, with a return receipt requested or via electronic mail to the

   Assistant Attorney General designated as the Director of the Law Enforcement Defense

   Division, or other person designated by the Office of the Attorney General. This notice

   will identify the factual basis of the claim that Defendants are not complying with a

   provision of the Agreement or HCV Policy implicated.

           Within thirty (30) days of receipt of the notification by Defendants, Defendants

   shall provide a good-faith written response to the Plaintiffs’ notification, which shall


                                            15

                                           018
Case 2:19-cv-00262 Document 132-2 Filed on 03/01/21 in TXSD Page 17 of 36




   include the factual basis for Defendants’ response to the claim and relevant records in

   support of Defendants’ response to the Plaintiffs’ claim. If compliance remains in question

   after Plaintiffs receive Defendants’ response, Plaintiffs’ counsel and Defendants’ counsel

   shall confer in a good-faith attempt to resolve the issues.

          After receiving Defendants’ response, Class Counsel may request the following

   components of a Settlement Class Member’s medical records created in the two years

   preceding the request for the Settlement Class Member whose treatment is in dispute:

   medical records from the HCV Clinic and/or Chronic Care Clinic, and medical records

   reflecting alleged refusals of treatment. Defendants agree to provide the preceding

   records at no cost, within 15 days of the request. Such medical records shall be subject to

   the terms of the protective order entered in this Lawsuit (Doc. 36), and shall be requested

   only for the sole purpose of Class Administration and may not be used for any other

   purpose outside the scope of this Lawsuit or Agreement.

          If an issue remains unresolved after a good-faith conference, Plaintiffs’ counsel

   and Defendants shall attempt to resolve the dispute with a mutually-agreeable mediator

   at a mutually-agreeable date and time. Any costs for the mediator will be paid equally by

   the Parties. The Parties agree to use best efforts to timely mediate with the magistrate

   judge for the Southern District of Texas, Corpus Christi Division.

          If mediation does not resolve the dispute, the Parties may seek a resolution from

   this Court.




                                            16

                                           019
Case 2:19-cv-00262 Document 132-2 Filed on 03/01/21 in TXSD Page 18 of 36




           Nothing about this provision precludes any Settlement Class Member from

   seeking relief independently on his or her own in Court without the assistance of Class

   Counsel.

           Nothing in this Agreement shall preclude the Parties from attempting to resolve

   potential problems without invoking the dispute resolution process.

7. Preservation of Medical Judgment. Notwithstanding anything to the contrary in this

   Agreement, no term or provision contained in this Agreement requires or is intended to

   require the use and prescription of any specific DAA medication or the use and

   prescription of a DAA medication for any inmate diagnosed with Chronic Hepatitis C to

   mandate the use of DAA medications for inmates when it is medically contraindicated.

   Instead, the use and prescription of DAA medications is within the Virology Medical

   Providers’ reasonable medical judgment in conjunction with current Evidence-based

   Guidelines.

                                           NOTICE

8. Notification of DAA Medication Eligibility: Starting sixty (60) days before a final approval

   hearing for this agreement is scheduled, the Plaintiffs will provide Notice drafted by

   Plaintiffs’ counsel and agreed upon by Defendants’ counsel to Settlement Class Members

   as to the availability of DAA medication under this Agreement. Plaintiffs’ obligation to

   provide Notice to the Settlement Class Members will be satisfied by providing TDCJ with

   lists of the Settlement Class Members housed at each TDCJ unit so that TDCJ may print

   and deliver a copy of the agreed upon Notice using the procedures for delivering “Legal

   Mail” to inmates in TDCJ custody. TDCJ agrees to print and deliver the agreed-upon Notice


                                            17

                                           020
Case 2:19-cv-00262 Document 132-2 Filed on 03/01/21 in TXSD Page 19 of 36




   to each Settlement Class Members as if it were “Legal Mail,” and provide logs

   demonstrating this delivery to Plaintiffs’ counsel for their review. By their review of the

   logs provided by TDCJ, Plaintiffs’ counsel will verify that Notice has been provided to all

   Settlement Class Members, and report that Notice has been accomplished to the Court.

9. . The Notice shall include, among other things, contact information for Class Counsel and

   a statement that a Settlement Class Member or Eligible Inmate may contact Class

   Counsel, Edwards Law, regarding any dispute about the terms of this Agreement. The

   Defendants agree to:

       a. Post a copy of the Notice in each medical clinic accessible to inmates until January

           1, 2028, or until the Agreement is terminated pursuant to the terms set out in

           paragraph 31.

       b. Post a copy of the Notice and this Agreement in each unit law library accessible to

           Settlement Class Members beginning on the date of preliminary approval by the

           court and continuing until January 1, 2028, or until the Agreement is terminated

           pursuant to the terms set out in paragraph 31.

       c. Provide a list of all Settlement Class members’ current units of assignment, TDCJ

           identification number, and address of current unit of assignment (including street

           address, city, state, and zip code). This list shall be provided to Plaintiffs’ counsel

           on the date of the execution of this agreement. The list shall be provided in an

           Excel spreadsheet, or other format agreed upon by the Parties.

                                         RELEASE




                                             18

                                            021
Case 2:19-cv-00262 Document 132-2 Filed on 03/01/21 in TXSD Page 20 of 36




10. No Admission of Liability. Defendants expressly reaffirm their position that their current

   policies, protocols, and procedures do not violate and have not violated the constitutional

   or statutory rights of the Plaintiffs and Class as a whole or any individual Class Members.

   Defendants maintain and continue to maintain that they have consistently acted in

   accordance with applicable law and continue to vigorously deny all allegations asserted

   by Plaintiffs and Class in the Lawsuit. Defendants believe this Agreement is part of a

   compromise and, therefore, involves activities and changes to policies and procedures

   that are not mandated by, and which go beyond, the requirements of any substantive and

   procedural components of the United States Constitution. Neither this Agreement, nor

   any of its terms or provisions, nor the Final Approval, shall be construed as an admission

   by Defendants of any liability or wrongdoing whatsoever (other than pursuant to 18 U.S.C.

   § 3626 to enforce, construe, or finalize the terms of this Agreement), nor is this

   Agreement or the Final Approval a finding of the validity of any claim asserted or relief

   sought in this Lawsuit or of any wrongdoing by Defendants. Neither this Agreement nor

   the Final Approval shall be used or construed as an admission, concession, or presumption

   or inference of any fault, liability, or wrongdoing by any person, business entity, or

   governmental entity, including Defendants. Neither this Agreement, the Final Approval,

   the fact of settlement and the settlement proceedings, the settlement negotiations, nor

   any related statement or document shall be offered or received in evidence as an

   admission, concession, or presumption or inference against Defendants in the Lawsuit or

   any other legal proceeding, except in any subsequent proceeding pursuant to 18 U.S.C. §

   3626 to enforce this Agreement after the Court enters Final Approval, or in any


                                            19

                                           022
Case 2:19-cv-00262 Document 132-2 Filed on 03/01/21 in TXSD Page 21 of 36




   subsequent action by or against a Named Defendant, and each of them, to support a

   defense of res judicata, collateral estoppel, release, or other theory of claim preclusion,

   issue preclusion, or similar defense. In addition, nothing about this Agreement shall be

   offered or construed as an admission or evidence of the propriety or feasibility of

   certifying a class in the Lawsuit or any other legal proceeding for adversarial, rather than

   settlement purposes, other than as necessary for the purposes of certifying the

   Settlement Class or seeking Approval of this Agreement.

11. Release. Subject to Final Approval and except as expressly stated in this Agreement,

   Plaintiffs and the Settlement Class, for themselves and their spouses, heirs, executors,

   administrators, agents, representatives, successors, and assigns, unconditionally and

   forever release, acquit, and discharge Defendants, in their official capacities, and their

   past, present, and future agents, affiliates, attorneys, contractors, employees, insurers,

   managers, members, parents, predecessors, servants, subsidiaries, successors, and

   vendors of and from any and all actions, causes of action, claims, complaints, demands,

   liabilities, relief, and rights, whatsoever, whether now known or unknown, suspected or

   claimed, matured or unmatured, contingent or non-contingent, which Plaintiffs and the

   Settlement Class now have, or which may hereafter accrue, against the Released Parties

   for injunctive relief, based on, arising out of, or relating to any matter that was or could

   have been raised or asserted in the Lawsuit including, but not limited to the Defendants’

   past HCV Policy, or the HCV Policy referenced in this Agreement, except insofar as

   Defendants are not complying with the Agreement. This release specifically does not




                                            20

                                           023
Case 2:19-cv-00262 Document 132-2 Filed on 03/01/21 in TXSD Page 22 of 36




   apply to claims for damages – it is specifically agreed that no claims for money damages

   by any Plaintiffs or Class Members are being released by this Agreement.

12. Plaintiffs’ Authority to Settle. Class Representatives and Class Counsel, who are

   signatories hereto, represent and warrant that they have the authority, on behalf of

   Plaintiffs, to execute, deliver, and perform this Agreement, and to consummate all

   transactions contemplated thereby. This Agreement has been duly and validly executed

   and delivered by Class Counsel and Plaintiffs and constitutes their legal, valid, and binding

   obligation.

13. Defendants’ Authority to Settle. Defendants represent and warrant that they have the

   authority to execute, deliver, and perform this Agreement and to consummate the

   transactions contemplated thereby; except that, the Agreement, and all its terms, are

   expressly conditioned upon approval by the Attorney General of Texas, the Comptroller

   of Texas, and the Governor of Texas.


                                PRELIMINARY APPROVAL

14. Approval of Settlement.

       a. Approval Motion. Promptly upon execution of this Settlement Agreement,

          Plaintiffs, acting as Class Representatives, through Class Counsel, shall file an

          Approval Motion. The Approval Motion shall request that the Court approve the

          Settlement and enter an Approval Order including provisions:

                 i. Certifying the Settlement Class for the sole purpose of effectuating this

                   Agreement;




                                            21

                                           024
Case 2:19-cv-00262 Document 132-2 Filed on 03/01/21 in TXSD Page 23 of 36




              ii. Appointing Matthew Roppolo, Da-Na Allen, Victor Valdez, and Johnny

                  Cook as representatives of the Class;

              iii. Appointing Edwards Law Group as Class Counsel;

              iv. Granting preliminary approval to this Agreement by order substantially in

                  the form attached as Exhibit 3 (the Approval Order), and finding this

                  Agreement sufficiently fair, reasonable, and adequate to allow Notice to

                  be disseminated to the Settlement Class;

              v. Approving a Settlement Notice and Request for Exclusion/Opt-Out notice

                  substantially in the form attached hereto as Exhibit 4 (the Notice and

                  Exclusion/Opt-Out Notice);

              vi. Setting a schedule for proceedings with respect to final approval of this

                  Agreement; and,

             vii. Providing that, pending entry of a Final Approval Order and Judgment, no

                  Settlement Class Member (either directly, in a representative capacity, or

                  in any other capacity) shall commence any action against the Released

                  Parties asserting any claims released in this Agreement.

       b. Defendants’ review and approval. Defendants and Defendants’ Counsel shall

          have an opportunity to review and confirm their lack of opposition to the Approval

          Motion and Approval Order before such motion and order are filed with the Court.

15. Prison Litigation Reform Act. This is a private settlement agreement in accordance with

   the Prison Litigation Reform Act, 18 U.S.C. § 3626(c).




                                           22

                                          025
Case 2:19-cv-00262 Document 132-2 Filed on 03/01/21 in TXSD Page 24 of 36




16. Entire Agreement. This Agreement (including any and all exhibits) contains the entire

   agreement of the Parties with respect to its subject matter and supersedes any and all

   other prior written agreements and all negotiations leading up to the execution of this

   Agreement, whether oral or written, regarding the subject covered in this Agreement.

   The Parties acknowledge that no representations, inducements, promises, or statements

   related to this settlement or the subjects covered in this Agreement, oral or written, have

   been made by any of the Parties or by anyone acting on behalf of the Parties that are not

   embodied or incorporated by reference in this Agreement, and further agree that no

   other agreement, covenant, representation, inducement, promise, or statement relating

   to this settlement or the subjects covered in this Agreement not set forth in writing in this

   Agreement have been made by any Party. A commitment, obligation, or right not

   expressly stated in this Agreement shall not be created by implication. The Parties and

   their counsel mutually contributed to the preparation of this Agreement and, therefore,

   neither this Agreement nor any term or provision of this Agreement shall be construed

   against any Party on the grounds that one of the Parties or its counsel drafted it.

17. Payment of Attorneys’ Fees and Costs.

   Plaintiffs contend that they are the prevailing parties in the Lawsuit, at least in part,

   pursuant to 42 U.S.C. § 1988 and 42 U.S.C. § 12205. Defendants disagree with Plaintiffs’

   contention that Plaintiffs are prevailing parties with respect to any claim asserted or relief

   sought in the Lawsuit. However, this Agreement is part of a compromise, and to resolve

   the Parties’ dispute, and for complete satisfaction and release of the claims asserted and

   relief sought in the Lawsuit (including any claim for attorneys’ fees and costs under 42


                                            23

                                           026
Case 2:19-cv-00262 Document 132-2 Filed on 03/01/21 in TXSD Page 25 of 36




   U.S.C. § 1988 and 42 U.S.C. § 12205), Defendants agree to pay Plaintiffs’ counsel as

   follows:

      a. Attorneys’ Fees to Date: For work performed to date, and through final approval

          of this class action settlement, the Parties agree that $750,000 are reasonable and

          necessary attorneys’ fees, costs and expenses expended up to the date of the

          Court’s approval of the Agreement. TDCJ agrees to pay Class Counsel’s attorneys’

          fees and expenses in the amount of $750,000, and Defendants further agree to

          submit the paperwork required to obtain the necessary approvals from the

          Attorney General of Texas, the Comptroller of Texas, and the Governor of Texas

          no later than 30 days after the date that the Court approves the Agreement.

      b. Future Attorneys’ Fees: TDCJ further agrees to pay an additional lump sum of

          $200,000 to Class Counsel for attorneys’ fees and expenses that will be incurred

          for ongoing, future Class Administration. The Parties agree that this amount is a

          reasonable estimate of future attorneys’ fees that Class Counsel will likely incur

          while fulfilling the duties contemplated by this Agreement. Defendants further

          agree to submit the paperwork required to obtain the necessary approvals from

          the Attorney General of Texas, the Comptroller of Texas, and the Governor of

          Texas no later than 30 days after the date the Court approves the Agreement.

      c. Defendants agree they shall not object or appeal any aspect of Plaintiffs’ request

          for attorneys’ fees or expenses as part of this Agreement, except insofar as the

          Court’s order is inconsistent with the attorneys’ fees or expenses agreed upon

          between the Parties as set forth in paragraphs 17.a and 17.b, supra.


                                          24

                                         027
Case 2:19-cv-00262 Document 132-2 Filed on 03/01/21 in TXSD Page 26 of 36




      d. Class Counsel understands and agrees by his signature below that this Agreement

          is subject to the State of Texas settlement approval process, which requires

          approval by the Attorney General of Texas, the Comptroller of Texas, and the

          Governor of Texas. Class Counsel further acknowledges that he has been informed

          and understands that no one has made any promises or guarantees as to how long

          the State of Texas settlement approval process will take or whether this

          Agreement ultimately will be approved by the Attorney General of Texas, the

          Comptroller of Texas, and the Governor of Texas. The Parties agree, however, that

          payment of attorneys’ fees is a material term of this agreement, and if attorneys’

          fees are not paid, Defendants will be in breach and Plaintiffs may seek appropriate

          remedies.

      e. If the terms and provisions of this Agreement are approved by the Attorney

          General of Texas, the Comptroller of Texas, and the Governor of Texas, then the

          verification and treasury warrant(s) issued shall be delivered to the Law

          Enforcement Defense Division of the Attorney General of Texas c/o Courtney

          Corbello, Assistant Attorney General, MC-012, PO Box 12548, Austin, TX 78711.

          Assistant Attorney General Corbello or her designee shall then promptly deliver

          the treasury warrant(s) to Class Counsel.

18. Reporting

      a. Quarterly Reports. Defendants shall provide quarterly reports for Settlement

          Class Members listed in Exhibit 1 indicating: the names of all Settlement Class

          Members; each Settlement Class Member’s current TDCJ number; each


                                          25

                                         028
Case 2:19-cv-00262 Document 132-2 Filed on 03/01/21 in TXSD Page 27 of 36




         Settlement Class Member’s current TDCJ unit of assignment; each Settlement

         Class Member’s most recent APRI scores and date of score; if applicable, most

         recent Metavir Fibrosis Score; DAA treatment start date; DAA treatment end date;

         DAA treatment response; next scheduled HCV evaluation; if the inmate refused

         care related to HCV after the date of this Agreement, all dates of the refusals; date

         of diagnosis; if treatment is determined to be medically contraindicated, the date

         and reason; if date of release will exclude the individual from treatment, the date

         of release; and if a Settlement Class Member has been released from custody

         without treatment, the date of release. This data shall be provided in an Excel

         spreadsheet, or other format agreed upon by the parties. The reports shall be

         provided to Plaintiffs’ counsel no later than the 45th day after the end of each

         calendar quarter, e.g., by May 15th, for the calendar quarter including January,

         February, and March. The first quarterly report containing information from

         September 3, 2020 through December 31, 2020 will be produced on the later of

         ten (10) business days following the entry of the Approval Order or March 15,

         2021.

      b. Bi-annual Reports. Defendants shall provide, every six months, a written report,

         explaining the following for the six month period at issue and the cumulative totals

         for the life of the agreement: a) the number of Eligible Inmates who started

         treatment with DAA medications; b) the number of Settlement Class Members

         who started treatment with DAA medications; c) the number of Eligible Inmates

         who completed treatment with DAA medications; d) the number of Settlement


                                          26

                                         029
Case 2:19-cv-00262 Document 132-2 Filed on 03/01/21 in TXSD Page 28 of 36




           Class Members who completed treatment with DAA medications; e) Settlement

           Class Members DAA treatment response; f) the number of Eligible Inmates

           diagnosed with HCV since the date of the last report (whether newly diagnosed

           while in TDCJ custody, or newly received). These bi-annual reports shall be in a

           Microsoft Excel spreadsheet and shall be provided to Plaintiffs’ counsel twice a

           year on February 15th and August 15th. The first bi-annual report will be due on

           August 15, 2021 and will contain information from September 3, 2020 through

           June 30, 2021.

       c. If Defendants anticipate being unable to comply with any deadlines contemplated

           in this Agreement, Defendants agree to provide, in these bi-annual reports, an

           explanation for why they were unable to comply with the deadlines in this

           Agreement.

19. Written Modification. Except as provided in Federal Rule of Civil Procedure 60, this

   Agreement may be modified only by a written instrument signed by all the Parties.

   Additionally, during the process resulting in Final Approval, any modification of the terms

   or provisions of this Agreement voids this Agreement.

20. Severability. If any section, subsection, or portion of this Agreement is held to be invalid

   by a court of law after the Effective Date, the remaining portions of this Agreement shall

   continue to be in full force and effect.

21. Advice of Counsel. The Parties acknowledge that each has carefully read the entire

   Agreement, has been given the opportunity to consult with and be advised by their

   attorney, and knows and understands the contents of this Agreement.


                                              27

                                              030
Case 2:19-cv-00262 Document 132-2 Filed on 03/01/21 in TXSD Page 29 of 36




22. No Monetary Compensation. The Parties acknowledge that, excluding the payment of

   attorneys' fees and costs to Plaintiffs' counsel pursuant to paragraph 17 of this

   Agreement, nothing in this Agreement creates, mandates, or constitutes any obligation

   on Defendants or the State of Texas to compensate, pay, or otherwise provide any

   monetary payment of any kind to any past, present, or future inmate in the TDCJ’s

   custody. Moreover, nothing in this Agreement creates any basis for any purported or

   actual Plaintiff or Class Member to seek any financial recovery or monetary benefit of any

   kind from any Defendant or the State of Texas. This Agreement, however, does not bar

   any class member or individual inmate, or his/her heirs and beneficiaries, from filing a

   suit for damages to seek monetary compensation for injuries allegedly caused by delayed

   treatment or failure to treat the inmate’s Hepatitis C.

23. Waiver of Appeal. Any Class Member who does not submit an objection to the

   Agreement within sixty (60) days of preliminary approval of the Agreement by the Court

   hereby unconditionally and forever waives any and all rights to appeal from the Final

   Approval and/or any final judgment, including, without limitation, all rights to any post-

   judgment proceeding and appellate proceeding such as a motion to vacate judgment,

   motion for new trial, and extraordinary writs; provided, however, that this waiver does

   not include a waiver of the right to oppose any appeals, appellate proceedings, or post-

   judgment proceedings, if any. Defendants agree they shall not appeal any aspect of the

   Court’s order approving this Agreement, except insofar as the Court’s order is

   inconsistent with the Agreement.




                                           28

                                          031
Case 2:19-cv-00262 Document 132-2 Filed on 03/01/21 in TXSD Page 30 of 36




24. Conditions of a Binding Agreement. This Agreement is expressly conditioned upon

   approval by the Attorney General of Texas, the Comptroller of Texas, and the Governor

   of the State of Texas.

25. Governing Law. The substantive laws of the State of Texas shall govern the validity,

   construction, performance and enforcement of this Agreement, without regard to the

   principles thereof regarding conflicts of laws.

26. Signatures. In order to amicably settle the Lawsuit, we, Plaintiffs Matthew Roppolo, Victor

   Valdez, Da-Na Allen, and Johnny Cook, individually, and on behalf of all Class Members,

   have freely and voluntarily agreed upon a full and final settlement and compromise of

   our Lawsuit in accordance with the terms of this Agreement. We each individually

   understand that by each of our signatures below, we expressly agree to and understand

   all of the terms and provisions in this Agreement. We further acknowledge by our

   signatures below that: (a) our attorney has had sufficient time to investigate the relevant

   facts and legal issues in order to make an informed decision about the merits and

   weaknesses of the Parties’ respective positions, claims and defenses; (b) we enter into

   this Agreement upon the legal advice of our attorney; (c) our attorney has explained to

   each of us, to our satisfaction, the terms, effect, and legal consequences of this

   Agreement; and (d) in deciding to sign, accept the terms of, and be bound by this

   Agreement, we are not relying upon any statement, representation or promise that is not

   expressly set out in this Agreement.

27. Settlement Class Member Signatures. The Parties agree that, because the Settlement

   Class Members are so numerous, it is impractical to have each Settlement Class Member


                                            29

                                           032
Case 2:19-cv-00262 Document 132-2 Filed on 03/01/21 in TXSD Page 31 of 36




   execute the Settlement Agreement. The Notice will advise all Settlement Class Members

   of the binding nature of the Releases and of the remainder of the Settlement Agreement,

   and in the absence of a valid Request for Exclusion, such Notice shall have the same force

   and effect as if each Settlement Class Member executed this Settlement Agreement.

28. Captions and Headings. The captions and headings of this Agreement are for convenience

   of reference only and in no way define, limit, or describe the scope or intent of this

   Agreement.

29. Continuing Jurisdiction and Enforcement. The Parties agree to jointly submit this

   Agreement to the Court, accompanied by an unopposed request from Plaintiffs that the

   Court (1) provide for appropriate notice to the class, submissions of objections, and

   hearing, pursuant to Federal Rule of Civil Procedure 23(e); (2) following a hearing,

   approve this Agreement, if the Court deems it fair and adequate; and (3) retain continuing

   jurisdiction to enforce the terms of this Agreement. The Parties agree that for the

   purposes of settlement only, the measures provided by this Agreement are narrowly

   drawn, extend no further than necessary to correct the alleged violations of the federal

   rights of the Plaintiffs and the Settlement Class Members, and are the least intrusive

   means necessary to correct these alleged violations of the Plaintiffs and the Settlement

   Class Members’ federal rights. The Parties further agree that the measures provided by

   this Agreement will not cause any adverse impact on public safety or operation of the

   criminal justice system. See 18 U.S.C. § 3626(a)(1). The Parties agree that the scope of all

   the remedies included in this Agreement are proportional to cure the alleged violations.

   It is the express intent of the Parties for this provision to comply in all respects with 18


                                            30

                                           033
Case 2:19-cv-00262 Document 132-2 Filed on 03/01/21 in TXSD Page 32 of 36




   U.S.C. § 3626(a) for purposes of enforcing this Agreement in the U.S. District Court for the

   Southern District of Texas, Corpus Christi Division, the Hon. Nelva Gonzales Ramos

   presiding. The Parties represent, and will ask the Court to find, that this Agreement

   complies in all respects with 18 U.S.C. § 3626(a). The Parties agree that the provisions of

   this section, and of this Agreement, do not constitute, and shall not be construed to

   constitute, any admission or acknowledgement by Defendants that any federal rights of

   Class Members have been violated, or respecting any alleged liability, fault, omission, or

   wrongdoing of any kind, without prejudice or limitation, however, to the ability of Class

   Counsel to enforce the terms of this Agreement pursuant to 18 U.S.C. § 3626(a).

30. Cessation of Jurisdiction and Dismissal. The Parties agree this Court’s jurisdiction shall

   end once the requirements in this Agreement to treat Settlement Class Members or

   Eligible Inmates with DAA medications are suspended subject to the terms of this

   Agreement. Specifically, this Court’s jurisdiction to enforce the terms of this Agreement

   shall terminate on the earlier of the date on which the entire pool of Settlement Class

   Members listed in Exhibit 1 has: 1) completed treatment with DAA medications, unless

   medically contraindicated or Defendants have no obligation to treat an inmate pursuant

   to paragraph 5, supra; 2) opted out of this Agreement; 3) refused what a reasonable

   medical provider would agree is a necessary predicate for DAA treatment, or refused DAA

   treatment with DAA medications under the terms of this Agreement; or 4) been released

   from or is no longer in TDCJ custody, regardless of the circumstance. The Parties further

   agree that a stipulated dismissal of all claims will be jointly filed in Matthew Roppolo, et

   al. v. Dr. Lannette Linthicum, et al., Civil Action No. 2:19-CV-00262, pending in the United


                                            31

                                           034
Case 2:19-cv-00262 Document 132-2 Filed on 03/01/21 in TXSD Page 33 of 36




   States District Court for the Southern District of Texas, Corpus Christi Division, within 30

   days after the date on which this court’s jurisdiction to enforce the terms of this

   Agreement ends.

31. Construction and Interpretation. This Agreement is entered into only for purposes of

   settlement. In the event the Final Approval Order is not entered or is subsequently

   reversed by an appeal, the Parties agree to use their best efforts to cure any defect(s)

   identified by the Court(s).

32. Agreement Execution. This Agreement may be executed in counterparts, each of which

   shall be deemed an original but all of which together shall constitute the same

   instrument. Signed signature pages may be transmitted via facsimile or electronic mail,

   and any such signature shall have the same legal effect as an original.

33. No Third Party Beneficiaries. This Agreement is for the sole benefit of the Parties and

   nothing herein, express or implied, shall confer any right or benefit, legal or equitable, or

   remedy of any nature, upon any person other than the Parties.

34. Impossibility Clause. No Party shall be liable for failing to comply with the terms of this

   Agreement if it would be impossible to do so.


  IN WITNESS WHEREOF, the Parties executed this Agreement as of the Effective Date.

                         [SIGNATURES ON FOLLOWING PAGES.]




                                            32

                                           035
Case 2:19-cv-00262 Document 132-2 Filed on 03/01/21 in TXSD Page 34 of 36




                                  036
Case 2:19-cv-00262 Document 132-2 Filed on 03/01/21 in TXSD Page 35 of 36




                                  037
Case 2:19-cv-00262 Document 132-2 Filed on 03/01/21 in TXSD Page 36 of 36




                                  038
